DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Examiner’s best art does not teach or obviate the product of claim 1 or the method of making the product as claimed in claim 8 having all the relevant structural limitations of the product.
Specifically, Examiner’s best art, as found in the Notice of References Cited, does not teach or obviate a magnetizable cylinder that is hollow, has first and second journals connected to the cylinder with an interference fit (this is considered a structural limitation, not mere functional language) and a weep hole in at least one of the journals.
At the time the invention was effectively filed, each of the limitations were known separately, but with no reasonable motivation to combine to arrive at the claimed invention. Hamayoshi (US 2007/0074657) teaches a hollow roll shrink-fit to journals. Hamayoshi does not teach the cylinder is magnetizable nor a weep hole in the journal.
Taylor (US 5,711,223) teaches a magnetizable hollow cylinder connected to journals at shoulders. However, the journals are taught to be connected to the cylinder by fasteners, and the there are no weep holes.
Fukuyama (US 3,897,292) teaches a similar magnetizable hollow cylinder attached to journals, but not by interference fit and with no weep holes.
The concept of a weep hole in a hollow cylinder is known in the art for the purpose of ensuring the pressure inside of a hollow cylinder is equal to the pressure outside for the purpose eliminating burst. See Gusek et al. (US 9,683,598).
The claims recite standards relating to interference fit an materials. ISO S7/h6, AISI 410, AISI 4150, AISI D2 are each well-defined standards known the artisans having ordinary skill in the art at the time the invention was effectively filed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB JAMES CIGNA whose telephone number is (571)270-5262.  The examiner can normally be reached on 9am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/JACOB J CIGNA/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        30 July 2021